Exhibit 10.5.1

 

FIRST ADDENDUM TO LEASE

 

This First Addendum to Lease (the “First Addendum”) made as of December 21,
2008, is to that certain Lease for the real property located at 350 Oakgrove
Parkway, Vadnais Heights, Minnesota, made as of December 15, 2003, by and
between Vadnais Heights Investment Company, a Minnesota general partnership,
MCHA Capital, LLC, a Minnesota limited liability company, Robert Tipler and
Richard K. Mathews (collectively “Lessor”) and Angeion Corporation, a Minnesota
corporation, and Medical Graphics Corporation, a Minnesota corporation,
(collectively “Tenant”) (the “Lease”), which Lessor’s interest in the Lease has
been assigned to VRT Properties, LLC, a Minnesota limited liability company. All
capitalized terms in the Lease shall have the same meaning in this First
Addendum, except that Lessor is now VRT Properties, LLC, a Minnesota limited
liability company.

WHEREAS, the term of the Lease will expire as of June 30, 2009, and Lessor and
Tenant desire to enter into this First Addendum regarding Tenant’s continued
occupancy of the Premises.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Lessor and Tenant agree that the following sections of the Lease are amended by
this First Addendum as follows:

1.   TERM.   The term of this Lease (“Term”) shall be extended for one (1) year
commencing July 1, 2009 and terminating on June 30, 2010.

4.   RENT.   Tenant agrees to pay Lessor rent in the annual amount of
$316,800.00, which shall be payable in monthly installments of $26,400.00,
payable in advance on the first day of each and every month for and during the
full term of this Lease, at the office of Lessor.

 


--------------------------------------------------------------------------------


21.    TAXES.   Tenant shall pay all real estate taxes and special assessments
levied against the Premises during the Term (“Taxes”), making payment to Lessor
at least thirty (30) days prior to the date Taxes are due. Lessor will thereupon
make payment of the Taxes directly to the taxing authority, as required by law,
before penalty attaches to the same. Lessor will send Tenant a copy of the tax
statement for the Premises when it is received by Lessor, which is customarily
in the first calendar quarter of each year. All other provisions of Section 21
of the Lease not inconsistent with the above remain in full force and effect,

[New]   RENEWAL OPTION.   Tenant shall have the option to renew this Lease for a
term of four (4) additional years commencing July 1, 2010 and terminating on
June 30, 2014. The rent during the renewal term will be in the annual amounts
and monthly installments as follows:

 

First Year

$303,600 per year

$25,300 per month

Second Year

$303,600 per year

$25,300 per month

Third Year

$309,600 per year

$25,800 per month

Fourth Year

$309,600 per year

$25,800 per month

 

To exercise this renewal option Tenant must give Lessor written notice of intent
to renew on or before December 31, 2009.

Except as amended or modified herein, all other provisions of the Lease remain
in full force and effect.

IN TESTIMONY WHEREOF, Lessor and Tenant have executed this First Addendum to
Lease as of the day and year first written.

 

LESSOR

 

TENANT

 

 

 

/s/ Albert Hafner

 

/s/ William J. Kullback, CFO

VRT Properties, LLC

 

Angeion Corporation

 

 

 

 

 

/s/ William J. Kullback, CFO

 

 

Medical Graphics Corporation

 

 

 


--------------------------------------------------------------------------------